COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON M OTION


Cause Number:              01-13-00404-CV
Trial Court Cause
Number:                    2009-16061

                           Bonnie Johnson, Individually and as Representative of the Estate of Jalen Johnson and
Style:                     Anthony Johnson

                           v Vyju Ram M.D. and Grand Parkway Pediatrics
                    *
Date motion filed :        August 8, 2014

Type of motion:            Motion for Extension of Time to File Motion for Rehearing

Party filing motion:       Appellants

Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            August 8, 2014
         Number of previous extensions granted:        0
         Date Requested:                               September 10, 2014

Ordered that motion is:

             Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time


             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge's signature: __/s/Terrry Jennings
                      Acting individually             Acting for the Court

Panel consists of

Date: August 14, 2014